One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
Mr President, there is, as you know, a debate going on in Ireland on the Treaty of Lisbon as we have the privilege of voting as an electorate on this Treaty. But there is also - and today it intensified - a war of words raging between the agri-business sector and our Commissioner for Trade, Peter Mandelson, and it is with some regret that today that war of words has deepened and it is almost becoming intractable to separating concerns about the world trade talks from the vote on the Treaty of Lisbon.
I personally believe that we can pull back from this situation, but only if people are given the facts. What I really want to stress here this evening - and it is mentioned that this House is the heartbeat of democracy and the heartbeat of the European Union - is that we, as elected representatives, must be given the facts by the Commission. I have written to the Commissioner. I have now waited six weeks for a response. I rest my case. But the Treaty of Lisbon is important and it is a shame that these two issues have been linked together.
(ET) Ladies and gentlemen, freedom of speech is the most important feature of democracy. It cannot be the subject of any compromise.
On 2 May, just one day before World Press Freedom Day, the bank account of the Moldovan newspaper 'Jurnal de Chisnau' was frozen by court order. This was done on the ground that the journal reported accusations of rape against the State Public Prosecutor. I repeat: it reported or gave an overview, it did what the media are supposed to do.
As a journalist of twenty years' standing and the current Chairwoman of the Moldova delegation I unreservedly condemn this action. Several international journalists' organisations have also expressed their concern. The court order is nothing more than a new means of violating freedom of speech in Moldova.
The European Union must continue to provide comprehensive support to Moldova. 21st century Europe is a Europe of freedom of speech. Anything else would mean democracy was in peril. We should not sit and wait as things get really bad. On the contrary, in the name of democracy we should subject anyone who tramples our most precious values under foot to a verbal onslaught. Democracy and freedom of speech are irreplaceable.
- (LT) From reading the guide to the European Union I still remember it stating that the Member States' solidarity is one of Europe's most significant values, with small countries, i.e. the Benelux countries, being the real driving force behind the EU internal market. The interests of each country were considered to be equally important.
However, today the biggest countries' energy interests have dwarfed all EU values to such an extent that there is a danger that they will remain energy islands forever. If Russia cuts off the oil supply to Lithuania, the major Member States together with Russia will put the blame on Lithuania for having made Europe the hostage of the post-Soviet countries' energy interests. In other words, the post-Soviet countries are imposing an agenda that is unrepresentative of Russian-EU relations, which is in turn hindering strategic cooperation.
The EU seems not to have noticed that Gazprom's oil pipeline network has already covered practically the whole of the EU and very soon we will find out who is the master of energy supplies in Europe.
I would urge the European Commission and the Member States not to start negotiations with Russia until consensus has been reached with all the Member States, both large and small. The EU's double standards are a long-standing disgrace.
(ES) Mr President, yesterday the European Commission published a note in which it says that the special tax called 'special tax on retail sales of certain fuels' does not comply with Community legislation.
Among other grounds, the Commission considers that the main objective of the tax is to strengthen the autonomy of the regions, giving them the means to generate tax revenue.
Tomorrow, 8 May, the Advocate General in Luxembourg will give his opinion on the case, which will settle whether the Basque provincial councils or territories have the capacity to legislate.
As the Commission considers any distortion in tax rates to be State aid, it could be said that the Commission is against any entity other than the State having the capacity to set its own taxation rates.
I therefore call on Parliament to consider this matter and ask the Commission to change its political line, as it could end up limiting the autonomy that is granted to many territories that are not States.
Mr President, I am pleased to note the review of the common agricultural policy and the first anti-crisis actions being taken in the food economy sphere.
The conclusions put forward and the decisions taken are, sadly, woolly and inadequate. It needs to be stated quite clearly that, in its present form, the common agricultural policy is leading to a loss of biological security in the European Union and a deepening of the global food crisis. Restrictions on agricultural production, orders, prohibitions, quotas and contingents are leading to a further diminution in food reserves, especially in the newly acceded countries. Before the start of the process of EU integration, for example, Poland used to produce twice as much food as it does now. It would produce a lot more now if it were allowed to.
The conclusion is very simple: if there is a shortage of food, let us allow those who have the potential to produce it to go ahead and produce, and that means the new Member States.
(EL) Mr President, more than 30 thousand police with special military units, water cannons and tear gas have set about beating and butchering workers in the streets around Taksim Square in Istanbul and the headquarters of the workers' confederation DISK. As a result, there were more than 500 arrests and casualties among the demonstrators.
We express our solidarity with the working class and all of Turkey's workers in general. We demand an end to persecution for political and trade-union activity. The working class has the inalienable right to strike and demonstrate on 1 May. On this day we remember the workers who fell in the class struggle, defending and building on their achievements, and eliminating all human exploitation.
We wish to condemn the unacceptable prohibition and brutal suppression at the hands of the Turkish Government. At the same time, we support the right of the trade unions and political parties to organise their May Day gathering in Istanbul's historic Taksim Square where, on 1 May 1977, 34 workers were murdered.
(HU) Mr President, it is with sincere warmth and the highest regard that I congratulate Chancellor Angela Merkel on being awarded this year's Charlemagne Prize. She has made an outstanding contribution to promoting the Lisbon Treaty and facilitating the integration of the new Member States. I also welcome the fact that Charlemagne Youth Prizes were awarded this year for the first time. I am especially delighted and proud that this first-ever Charlemagne Youth Prize went to Hungary, to a fantastic team of young Hungarians, the Ferenc Rákóczi II Foundation, for their 'Students without Boundaries' project. I warmly congratulate the Hungarian team, as well as silver medallists Great Britain and bronze medallists Greece. The Hungarian 'Students without Boundaries' project is unique in that it provides an opportunity for young people from Hungarian ethnic minority communities in the participating countries, Slovakia, Romania, Ukraine and Serbia, to exchange ideas on education and cultural issues in Europe. It is a milestone for such a distinguished European prize to be awarded in recognition of fostering links between segments of an ethnic group living in their home country and those abroad.
Thank you very much, Mr Tabajdi. You will surely be pleased to know that I had the honour of being part of the jury that awarded the Charlemagne Youth Prize. I am telling you this so that you will know that we made the right decision.
(IT) Mr President, ladies and gentlemen, believers should know this better than I do, non-believer as I am, but it seems that from 13 to 17 May, Vietnam celebrates an important festival in the Buddhist calendar: Wesak, or the birth of Buddha. It seems, certainly as far as we are concerned, that today in Vietnam, the Supreme Patriarch of the Unified Buddhist Church of Vietnam, Thich Huyen Quang, who for 26 years has been under house arrest in his monastery, and Thich Quang Do, his deputy, the candidate nominated by many of us, will not even be able to celebrate the rites freely. Mr President, over the past 26 years we, like Parliament, have asked for their release 15 times. I realise that the time is up, but Europe's time for shame is not up, it has come back, so beware, ladies and gentlemen.
(PT) The genuine crisis situation affecting vast areas of northern Portugal as the result either of the closure of many small and medium-sized enterprises or the relocation of multinationals or even also because of the very low wages offered, has in recent years forced more than 100 000 workers to move to Spain and other EU countries, in most cases in order to work in construction. Frequently, however, those workers ended up in precarious situations, in many cases their jobs came to an end, others found their contracts were not fulfilled and promises made were not honoured, wages were below the legal minimum or working hours were unreasonably long; in short, the companies contracting them generally failed to fulfil their obligations. We therefore stress that effective monitoring is urgently required in countries where such situations prevail and that measures need to be taken against such illegal practices as a matter of urgency. For example, trade unions have suggested that construction companies that fail to respect workers' rights or fail to meet the requirement to provide monthly information with a full list of workers on their payroll, including those who have relocated, or that fail to fulfil their obligations, should have their licence revoked.
(RO) Mr. President, on 9 May 2008, we will celebrate fifty one years since the creation of the European Union. For all its citizens, this is a good opportunity to look with confidence and commitment toward the future.
Today, at a European level, we are discussing the agricultural policy reform, the future common energy policy, the expansion of the Trans-European Network in the sectors of transport infrastructures, telecommunications and energy, climate change and the budgetary reform of the Union.
The Lisbon Treaty has already been ratified by the parliaments of 11 Member States, such as Romania. The new Treaty emphasizes the importance of the social market economy, with a high degree of competitiveness for the sustainable development of Europe. The functioning of the single market also favours the harmonization of the social systems existent in the Member States. The Charter of Fundamental Human Rights, which has legal power, confirms the fundamental rights. Starting from common values - social justice, equality and prosperity for everybody - the European socialists aim at building social democracy, a society that excludes nobody and where all citizens have equal chances. The essence of the social-democrat approach is the construction of a social Europe.
. - (IT) Mr President, ladies and gentlemen, like my colleague Mr Pannella, I would also like to draw the attention of Members to what is happening in Vietnam, and not just to the matter of the leader of the Unified Buddhist Church, who is over 80 and who has been under house arrest for more than 20 years, but also to the persecution of the Montagnards living in the Central Highlands of Vietnam.
We receive news from Kok Ksor and the Montagnard Foundation, for example on 28 April when Y-Tao Eban was killed by Vietnamese police and security forces, and on 15 April when two Montaguard Degar children were killed by four Vietnamese police officers. This is to ask for support for the letters circulated to all Members addressed to the Vietnamese regime and inviting the international community and European institutions to respond to the situation in Vietnam.
(PT) In view of Morocco's deplorable and constant attempts to block and create an impasse in the negotiations for the realisation of the inalienable right of the Sarawi people to self-determination, currently being held under the auspices of the UN, I should like to take this opportunity to stress the need for full respect of the right of the Sahrawi people to self-determination, which is the only realistic, fair and lasting solution for the conflict, that is, for an end to the shameful colonisation. Furthermore, we must insist that international law and UN resolutions are respected, denounce and condemn Morocco's brutal repression in the occupied territories against Sahrawi patriots who are resisting colonisation and fighting for their people's legitimate right to self-determination, denounce the real humanitarian drama being imposed on the Sahrawi people who are obliged to live outside their country in refugee camps and we must call for urgent and appropriate international humanitarian aid.
Mr President, the cyclone that hit Burma on Saturday brought devastation and suffering to the people of that country.
Up-to-date reports speak of 22 000 dead, 40 000 missing, hundreds of thousands injured and one million homeless. Yet, illogical and cruel as it might seem, international efforts of help have been hampered by the military dictatorship regime of Burma.
One example is the fact that, four days after the catastrophe struck, visas for foreign aid workers are still not issued in time, with the generals in Burma presenting ridiculously naive excuses which no intelligent person takes seriously.
Could the President of this House, in addition to his message of sympathy read out earlier on today, send a very stern warning to the junta of Burma and indirectly to their guardians in Beijing telling them to stop frustrating international assistance efforts and start at least trying to behave, if not democratically, at least humanely towards their own people?
- (PL) Mr President, people in the European Union are getting older. Demographic forecasts paint an alarming picture of a fall in the working population by as many as 20 million by 2030.
It is not good for us to be in such a situation and we must therefore support an increase, including a natural increase. We have problems with infertility and we have problems with sterility. The World Health Organisation has recognised infertility as a disease, with the in vitro method being one of the ways of treating it. The number of couples for whom fertilisation by this method is their only chance of having offspring is growing year on year. This method is expensive, though, and not all countries refund the cost. For many couples these costs constitute a barrier that makes it impossible for them to undergo such treatment. It is a paradox that alcoholism, lung cancer and AIDS are treated in Europe, yet infertility is not treated in all countries.
This is why I am drawing attention to this fact, and I would like all EU citizens to have equal chances and a guaranteed opportunity to receive in vitro treatment on a level playing field and on the principle of equality of access to medical services.
(HU) Thank you, Mr President. Ladies and gentlemen, this week in the European Parliament we are discussing matters relating to sport, among other things. Topical as it is, this issue has taken on a particular complexion in Romania. With the final of this year's football championships approaching, there has been enormous pressure over the past few weeks on teams and players who might be able to influence the final outcome of the championship. There have been televised disputes, intrigue, brawls, suspended matches, and all because some people have found it inconceivable that a team other than the one from the capital could be the winner. In the deciding match, the team from Cluj-Napoca held on to its lead. Let us hope that the main problem was not the fact that there are only a few ethnic Romanian players in the Cluj-Napoca team, or that it is owned by a Hungarian. The clash between police and fans happened in the same town where Hungarians have been beaten up with almost predictable regularity over the past two months for using their mother tongue. All this ties in with the anti-minority sentiments constantly being fomented by extremist politicians. In sports and politics alike, we have to get used to the fact that one or two influential or central politicians may try to sway decisions and results, but actual outcomes are determined by concerted teamwork, dedication and fair play. Thank you.
- (PL) Mr President, during the last plenary session in Parliament we discussed the problem of rising food prices. That coincided with a serious discussion concerning a review of the common agricultural policy.
Today, when we have to face the problem of a food crisis on a world scale, we must ask ourselves where the causes of this state of affairs lie, and where we made mistakes.
For more than 30 years the EU's food market was reasonably stable, and that led to a certain dulling of our vigilance. During this period there was no proper monitoring of the processes that were occurring, and no analysis was made of the link between a rise in food production and overall economic development, between the rising affluence of some societies and increasing demand. Rapid economic development such as has taken place in China and in India has in effect led to a rise in consumption, with a consequent significant increase in the food requirement, bearing in mind the number of people. Recent times have also seen a rise in production costs, especially fuel and energy prices.
That concludes this item.